Dear Mr. Ficklin:
You have requested an Attorney General's opinion on the following issue:
      Is a chief criminal deputy sheriff who assumes the duties of the office of sheriff pursuant to Article V, § 30 of the Louisiana Constitution (1974) and LSA-R.S. 18:602 eligible to run in the next election as a candidate for the office of sheriff?
In Opinion Number 90-614, this office stated, "[t]here is no prohibition in the Louisiana Election Code regarding an appointed person being eligible in the next election as a candidate for the office to which he was appointed." The only applicable bar appears under LSA-R.S. 42:1411(D), which provides such a prohibition when a person appointed to fill the position of the public office is removed from office for a felony conviction.
The same conclusions apply to the situation you present. Therefore, unless a specific prohibition applies, an individual appointed to the position of sheriff pursuant to LSA-R.S. 18:602
is eligible to run for that same office in the next election.
I trust this addresses your concerns. Please contact this office if you need further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: Carlos M. Finalet, III
Assistant Attorney General